Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s AFCP amendment dated March 28, 2022.  Claims 1 and 3-7 are pending.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nick Mattingly and Doug Hanscom on April 6, 2022.
The application has been amended as follows:

Claims

 (Currently Amended)  A control apparatus comprising: 
a microphone; 
a speaker; 
a navigation unit; 
a processor coupled to the speaker, the microphone and the navigation unit; a memory coupled the processor, the memory storing instructions that when executed configure the processor to: 
estimate an expected passage route of a user based on a current position and an action history of the user, 
receive an input of a sound signal, via the microphone, based on utterance of the user, and generate a character string from the sound signal, 
store points of interest (POI) information including a category of a POI, a name of a POI and a location of POI for each of a plurality of POls, user state correspondence information indicating a correspondence between predetermined keywords and a state of the user, and recommended POI information indicating a correspondence between the state of the user and the POI, 
search for the generated character string to find one or more of the predetermined keywords, 
estimate the state of the user based on the user state correspondence information and the found one or more keywords, 
search for expected passage POls based on the expected passage route and the POI information, 
select the POI corresponding to the estimated state of the user based on the recommended POI information, as a candidate POI, 
select the POI not corresponding to the estimated state of the user, as a preliminary POI, from among the expected passage POls found in the search for the expected passage POIs, 
transmit the selected candidate POI and the preliminary POI in such a manner that the candidate POI and the preliminary POI can be discriminated therebetween, output sound via the speaker notifying the user of the candidate POI in priority to the preliminary POI by increasing the sound of the candidate POI relative to the preliminary POI, and 
transmit a selected POI among the candidate POI and the preliminary POI output via the speaker to the navigation unit, 
wherein the navigation unit guides the user to the selected POI.

6.  (Currently amended) A control system, comprising: 
a microphone; 
a speaker; 
a navigation unit; 
a processor coupled to the speaker, the microphone and the navigation unit; 
a server connected to the processor via a network; and 
a memory coupled the processor, the memory storing instructions that when executed configure the processor to: 
estimate an expected passage route of a user based on a current position of the control apparatus and an action history of the user, 
receive an input of a sound signal, via the microphone, based on utterance of the user, and generate a character string from the sound signal, 
store points of interest (POI) information including a category of a POI, a name of a POI and a location of POI for each of a plurality of POls, user state correspondence information indicating a correspondence between predetermined keywords and a state of the user, and recommended POI information indicating a correspondence between the state of the user and the POI, 
search for the generated character string to find one or more of the predetermined keywords
estimate the state of the user based on the user state correspondence information and the found one or more keywords, 
search for expected passage POls based on the expected passage route and the POI information, 
select the POI corresponding to the estimated state of the user based on the recommended POI information, as a candidate POI, 
select the POI not corresponding to the estimated state of the user, as a preliminary POI, from among the expected passage POls found in the search for the expected passage POIs, 
transmit the selected the candidate POI and the preliminary POI in such a manner that the candidate POI and the preliminary POI can be discriminated therebetween, 
output sound via the speaker notifying the user of the candidate POI in priority to the preliminary POI by increasing the sound of the candidate POI relative to the preliminary POI, and 
transmit a selected POI among the candidate POI and the preliminary POI output via the speaker to the navigation unit, 
wherein the navigation unit guides the user to the selected POI.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666